Judge WHICHARD
concurring in the result.
My position on the substantive issue of impeachment by pretrial silence is fully stated in the dissenting opinion in State v. Hunt, 72 N.C. App. 59, 69, 323 S.E. 2d 490, 495 (1984). In Hunt, however, unlike here, defendant had objected at trial to admission of the impeaching testimony. Because defendant here did not object at trial, he is entitled to a new trial only if admission of the impeaching testimony constituted “plain error.” See State v. Black, 308 N.C. 736, 739-41, 303 S.E. 2d 804, 805-07 (1983). “Plain error” may be found only if admission of the evidence had a probable impact on the jury’s finding of guilt or if there is a reasonable probability that the evidence “tilted the scales” in favor of conviction. Black, 308 N.C. at 741, 303 S.E. 2d at 807. In light of the eyewitness identification testimony here, I do not believe the impeaching evidence had a probable impact on the finding of guilt. I therefore decline to find “plain error” and concur in the determination that defendant’s trial was free from prejudicial error.